On REHEARING.
ESTOPIN’AL, J.
After a second hearing of this case and a second examination of the record, we have reached the conclusion *183that not only have we committed no error in our previous opinion, but that the case for defendant is measurably stronger by reason of the fact that our attention has- since been directed to entries in the minute book of the alleged Samuel Israelite Baptist Church here which show that when ever they did hold an election for officers, it was done without the slightest regard to and in direct contravention of the terms of their act of incorporation.
April 19th, 1905.
The record shows that every election held by .plaintiff was the act of the church members collectively and not of the Board of Trustees as provided by the Charter.
It is therefore ordered that our decree remain undisturbed.